DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and its dependent claims recite a gap portion having a constant thickness in a first part and a varying thickness in a second part, which is not disclosed in the specification or clearly shown in the drawings. Applicants indicated in the remarks filed on 4/7/21 that support 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teike et al. (2017/0321646 A1).
Regarding claims 1, Teike discloses a high-pressure fuel supply pump (28), comprising:
a relief valve mechanism (42) configured so as to open to release a high-pressure fuel when fuel on a discharge side of a pressurizing chamber (26) becomes equal to or greater than a set value, and having a relief seat member (72) on which a relief valve (58) is seated, wherein the relief seat member (72) of the relief valve mechanism has,
on an inner peripheral side of the relief seat member, a seat portion on which the relief valve (58) is seated, a small-diameter channel portion (see figure 2) formed with a smaller diameter than the relief valve (58) on an upstream side of the seat portion, and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claim 2, Teike discloses a high-pressure fuel supply pump (28), comprising:
a relief valve mechanism configured so as to open to release a high-pressure fuel when fuel on a discharge side of a pressurizing chamber (26) becomes equal to or greater than a set value, and having a relief seat member (72) on which a relief valve (58) is seated, wherein the relief seat member (72) of the relief valve mechanism (42) has
a seat portion on which the relief valve is seated, a thick portion (figure 2) formed on an upstream side of the seat portion, a thin portion (figure 2) formed on an upstream side of the thick portion and being thinner than the thick portion, and a press-fit portion (frictionally locking manner, paragraph [0029]) formed on an upstream side of the thin portion and coming into contact with a member (68) arranged on an outer peripheral side of the relief seat member when the relief seat member is press-fitted into the member; wherein the relief seat member (72) of the relief valve mechanism has a fine gap portion (annotated figure above), having a constant thickness (see figure) in at least a first part thereof, formed between an outer peripheral portion of the thick portion and an outer peripheral portion of the thin portion and a member arranged on an outer peripheral side of the relief seat member, wherein the first part of the gap portion having the constant thickness extends linearly so as to be coaxial with the press-fit portion.
Regarding claim 3, wherein the relief seat member (72) of the relief valve mechanism is configured such that a flow direction length of the fuel in the thin portion is larger than a flow direction length of the fuel in the thick portion, the flow direction length being a length along which fuel flows in a respective one of the thick and thick portions.

Regarding claim 7, wherein the relief seat member (72) of the relief valve mechanism is configured such that, when viewed from a cross section in the flow direction of the fuel, a seat-side end portion of an outer peripheral portion of the large-diameter channel portion (see annotated figure above) of the relief seat member (72) is positioned on an outer peripheral side with respect to a straight line drawn from the seat portion to a seat-side end portion of the press-fit portion of the relief seat member.
Regarding claim 8, wherein the relief seat member (72) of the relief valve mechanism is configured such that a flow direction length of the fuel of the small-diameter channel portion is smaller than a flow direction length of the fuel of the fine gap portion (see annotated figure above).
Regarding claim 9, wherein the relief seat member (72) of the relief valve mechanism is configured such that a flow direction length of the fuel of the large-diameter channel portion (see annotated figure above) is larger than a flow direction length of the fuel of the press-fit portion.
Regarding claim 10, wherein the relief seat member  (72) of the relief valve mechanism has an expansion portion (see annotated figure above) connected with the small-diameter channel portion (see annotated figure above) and the large-diameter channel 
Regarding claim 11, wherein the relief seat member of the relief valve mechanism is configured such that the expansion portion (annotated figure above) is configured in a tapered shape (see figure above) and a taper angle of the expansion portion is larger than a seat angle of the seat portion.
Regarding claim 12, wherein the relief seat member of the relief valve mechanism is configured such that a flow direction length of the fuel of the expansion portion (see figure above) of the relief seat member is smaller than a flow direction length of the fuel of the small-diameter channel portion.
Regarding claim 13, wherein the relief seat member (72) of the relief valve mechanism is press-fitted directly into a pump body (50) or press-fitted indirectly via a relief body into the pump body.
Regarding claim 14,  comprising: a suction valve (24) arranged on a suction side of the pressurizing chamber (26); and a discharge valve (40) arranged on a discharge side of the pressurizing chamber (26), wherein the relief seat member (72) of the relief valve mechanism is configured to return fuel to the pressurizing chamber (26) or a low-pressure space on an upstream side of the suction valve when fuel on a downstream side of the discharge valve (40)  becomes equal to or greater than a set value.
Regarding claim 15, comprising: a relief spring (60) biasing the relief valve (58) toward the seat portion (72) of the relief seat member.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Teike et al. (US 2017/0321646 A1).
Teike discloses all the limitations as applied to claim 1 above, but is silent as to the fine gap portion is equal to or less than 0.20 mm.
.
Response to Arguments
Applicants’ arguments filed on 4/7/21 have been fully considered but they are not persuasive. Applicants argued Teike fails to disclose or suggest a gap with a first part having a constant thickness and a second part having a varying thickness.
This argument is not persuasive because as indicated in the annotated figure 2 above, Teike discloses a gap having both constant thickness and varying thickness and the constant thickness is parallel to both the small and large diameter channel portions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747